  Case 4:20-cv-00807-P Document 40 Filed 12/22/20   Page 1 of 6 PageID 748



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

FAITH BLAKE,                        §
(No. 73053-279),                    §   Civil Action No. 4:20-CV-807-P
                                    §
TIFFANY SNODGRASS,                  §
(No. 20160-043),                    §   Civil Action No. 4:20-CV-852-P
                                    §
BARBARA CARNNAHAN,                  §
(No. 281221-045),                   §   Civil Action No. 4:20-CV-853-P
                                    §
SHELLY MIXON,                       §
(No. 12079-480),                    §   Civil Action No. 4:20-CV-854-P
                                    §
PEGGY CHAFFIN,                      §
(No.70653-061),                     §   Civil Action No. 4:20-CV-856-P
                                    §
VICTORIA MARTINEZ,                  §
(No. 77453-479),                    §   Civil Action No. 4:20-CV-858-P
                                    §
ARIEL BISHOP,                       §
(No. 27411-009),                    §   Civil Action No. 4:20-CV-871-P
                                    §
BRANDI MOORE,                       §
(No. 37492-480),                    §   Civil Action No. 4:20-CV-873-P
                                    §
STEPHANIE WALKER,                   §
(No. 27266-078),                    §   Civil Action No. 4:20-CV-879-P
                                    §
GEORGIA GREGG,                      §
(No. 09223-479),                    §   Civil Action No. 4:20-CV-880-P
                                    §
GENESIS GONZALEZ,                   §
(No. 19703-480),                    §   Civil Action No. 4:20-CV-881-P
                                    §
JULIANA LOURDE,                     §
(No. 28023-078),                    §   Civil Action No. 4:20-CV-882-P
                                    §
TESA KEITH,                         §
(No. 58769-177),                    §   Civil Action No. 4:20-CV-885-P
  Case 4:20-cv-00807-P Document 40 Filed 12/22/20   Page 2 of 6 PageID 749



                                    §
LAURA SHAUGER,                      §
(No. 68517-066),                    §    Civil Action No. 4:20-CV-890-P
                                    §
SAMANTHA FORSYTHE,                  §
(No. 31158-064),                    §    Civil Action No. 4:20-CV-891-P
                                    §
WENDY ESPINOZA,                     §
(No. 12293-010),                    §    Civil Action No. 4:20-CV-898-P
                                    §
AMY ROBERTSON,                      §
(No. 12574-028),                    §    Civil Action No.4:20-CV-901-P
                                    §
CANDICE KLEIN,                      §
(No. 26623-078),                    §    Civil Action No. 4:20-CV-902-P
                                    §
CAROLINA MEDELLIN,                  §
(No. 98155-051),                    §    Civil Action No. 4:20-CV-905-P
                                    §
VERONICA VALENZUELA,                §
(No. 50918-051),                    §     Civil Action No. 4:20-CV-907-P
                                    §
CHRISTINA JUAREZ,                   §
(No. 48416-177),                    §     Civil Action No. 4:20-CV-908-P
                                    §
EUGENIA ROWLAND,                    §
(No. 13940-273),                    §     Civil Action No. 4:20-CV-909-P
                                    §
CRYSTAL THOMAS,                     §
(No. 27832-078),                    §     Civil Action No. 4:20-CV-910-P
                                    §
LAURA HERNANDEZ,                    §
(No. 38575-379),                    §     Civil Action No. 4:20-CV-911-P
                                    §
JESSICA CHRONISTER,                 §
(No. 27884-064),                    §     Civil Action No. 4:20-CV-913-P
                                    §
JENNIFER BARELA,                    §
(No. 89655-051),                    §     Civil Action No. 4:20-CV-916-P
                                    §

                                     2
      Case 4:20-cv-00807-P Document 40 Filed 12/22/20   Page 3 of 6 PageID 750



TARA CHILDRESS,                         §
(No. 27847-045),                        §    Civil Action No. 4:20-CV-918-P
                                        §
KRISTINA KOEHN,                         §
(No. 15271-062),                        §    Civil Action No. 4:20-CV-919-P
                                        §
ROSE MYERS,                             §
(No.08419-063)                          §     Civil Action No. 4:20-CV-920-P
                                        §
TAMMY MARIE LATHAM,                     §
(No. 38333-479),                        §    Civil Action No. 4:20-CV-1000-P
                                        §
ROSE LINDA GANCERES,                    §
(No. 12577-479),                        §    Civil Action No. 4:20-CV-1044-P
                                        §
FABIOLA SANCHEZ,                        §
(No. 85255-280),                        §    Civil Action No. 4:20-CV-1045-P
                                        §
ELVA SOFIA IBARRA,                      §
(No. 48282-177),                        §    Civil Action No. 4:20-CV-1052-P
                                        §
KAREN MAE LEE,                          §
(No. 57409-380),                        §    Civil Action No. 4:20-CV-1081-P
                                        §
MARIA NUNEZ,                            §
(No. 26633-078),                        §    Civil Action No. 4:20-CV-1095-P
                                        §
SYLVIA RODRIGUEZ POBLANO,               §
(No. 81880-179),                        §    Civil Action No. 4:20-CV-1096-P
                                        §
CONNIE VELEZ,                           §
(No. 33190-045),                        §     Civil Action No. 4:20-CV-1120-P
                                        §
         Plaintiffs,                    §
vs.                                     §
                                        §
WARDEN CARR,                            §
FMC-Carswell, et al.,                   §
    Defendants.                         §



                                         3
     Case 4:20-cv-00807-P Document 40 Filed 12/22/20             Page 4 of 6 PageID 751



         ORDER APPOINTING/NAMING COUNSEL FOR PLAINTIFFS and ,
    PROVIDING TIME FOR COUNSEL TO REVIEW AND UPDATE PLEADINGS

        All of these pending cases were filed, pro se, by inmates at the Bureau of Prisons’

(BOP) FMC-Carswell facility in Fort Worth, Texas. Each of the plaintiffs has filed the

requisite in forma puperis documents1 to maintain their cases under 28 U.S.C. § 1915. As

all of the plaintiffs are prisoners proceeding under the in forma pauperis statute, these cases

remain subject to the Court’s substantive screening and review authority under both 28

U.S.C. § 1915(e)(2) and § 1915A. Each of the plaintiffs has filed a complaint or amended

complaint that includes the same or similar allegations arising from their conditions of

confinement at FMC-Carswell during the recent COVID-19 pandemic. By a separate Order

issued in these cases, the Court has now dismissed without prejudice, under authority of §§

1915(e)(2)(B) and 1915A, each plaintiff’s claim related to the service of her respective

sentence for lack of jurisdiction.

        As to the plaintiffs’ remaining claims in these cases, the Court has determined that it

would benefit both the plaintiffs and the Court to appoint counsel. The Court is authorized

under the in-forma-pauperis statute to “request an attorney to represent any person unable to

afford counsel.” 28 U.S.C. § 1915(e)(1). Thus, in this unique circumstance with numerous

inmate plaintiffs asserting similar claims arising from the same operative facts, the Court has




1
  In case number 4:20-CV-902-P, inmate plaintiff Candice Klein paid the full filing and
administrative fees, but her claims are still subject to the Court’s substantive screening under
28 U.S.C. § 1915A(a).

                                               4
    Case 4:20-cv-00807-P Document 40 Filed 12/22/20              Page 5 of 6 PageID 752



concluded that appointment of counsel is necessary. Appointed counsel will assist these

plaintiffs’ in the investigation and presentation of their remaining claims. The Court has now

located counsel interested in taking the appointment in these cases.

       As counsel will now be appointed, the Court also concludes that it is appropriate to

provide an extension of time to allow appointed counsel to investigate and prepare amended

pleadings on behalf of these plaintiffs.

       It is therefore ORDERED that Jay K. Wieser, Edwin M. Buffmire, Paul C. Watler,

and Jackson Walker, LLP, 777 Main Street, Suite 2100, Fort Worth, Texas, 76102 are

appointed as pro-bono2 counsel for all of these plaintiffs.3 It is further ORDERED that

Professor James C. George and the Texas A&M Law School Civil Clinic are also appointed

to allow the Clinic’s law students to assist the appointed attorneys in this case in accordance

with the applicable Texas Rules of Disciplinary Conduct.




2
  The Court notes that 28 U.S.C. § 1915 dose not authorize payment for counsel. The
representation of these plaintiffs will thus essentially be pro bono, except for the possibility
of appointed counsel entering into a contingent fee agreement with any plaintiff, and/or the
possibility of a statutory recovery of attorney’s fees if any plaintiff is ultimately successful
on the merits of her claims. The Court will provide appropriate contact information to assist
these attorneys in contacting the plaintiffs.
3
 Attorneys Wieser, Buffmire, and Watler, and the firm of Jackson Walker, LLP, along with
Professor James C. George and the Texas A&M Law School Civil Clinic, are expressly
appointed for these pending cases only, and these plaintiffs are expressly directed not to seek
or request legal assistance from these attorneys, from other lawyers of Jackson Walker, LLP,
or from the Texas A&M Law School Civil Clinic, in the filing of any other civil action or
habeas-corpus action, or as to any other matters.

                                               5
   Case 4:20-cv-00807-P Document 40 Filed 12/22/20             Page 6 of 6 PageID 753



       It is further ORDERED that appointed counsel shall, by no later than April 1, 2021,

file updated pleadings, either by filing a First Amended Complaint in each of these separate

cases, or if appointed counsel determines it is appropriate under the facts and law applicable

to these cases, by filing a motion to consolidate with a consolidated First Amended

Complaint.

       SO ORDERED this 22nd day of December, 2020.




                                           ______________________________
                                           Mark T. Pittman
                                           UNITED STATES DISTRICT JUDGE




                                                  6
